Citation Nr: 0415311	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  99-02 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
chloracne.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to January 
1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  
A July 1994 rating decision denied the veteran's claim for 
entitlement to service connection for a skin disorder 
(claimed as chloracne) secondary to exposure to Agent Orange 
and a November 1995 rating decision denied entitlement to an 
increased rating in excess of 10 percent for sebaceous cysts.  

In September 1996, the veteran testified at an RO hearing; a 
copy of the hearing transcript is in the record.  In a May 
1998 VA Hearing Officer decision, the veteran's service-
connected skin disability was recharacterized as chloracne 
(previously diagnosed as acne and/or sebaceous cysts) and an 
initial 30 percent disability rating was assigned back to 
March 1992, the date of the veteran's claim for service 
connection for chloracne.

In March 2000, a Board hearing was held before a Veterans Law 
Judge who is no longer employed by the Board.  By letter 
dated April 18, 2002, the Board informed the veteran of this 
and gave him the opportunity for another hearing by a current 
Veterans Law Judge.  In a letter dated the same month, the 
veteran stated that he did not want an additional hearing.

In November 2000, the Board remanded the issue to the RO for 
additional development.  After completion of development, the 
case was returned to the Board for additional appellate 
consideration.  In a May 2002 decision, the Board denied an 
initial rating in excess of 30 percent for the veteran's 
service-connected chloracne.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a December 2002 Joint Motion to Vacate 
the Board Decision and Remand and for Suspension of 
Proceedings (Joint Motion), the parties asked that the matter 
be remanded to the Board for a discussion of the notice 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), and the extent to which the 
documents of record satisfy this requirement and for 
provision of a medical examination during an active stage of 
the veteran's skin disorder.  See Charles v. Principi, 16 
Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); see also Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).  By Order entered in December 2002, the Court 
granted this motion, vacated the May 2002 Board decision, and 
remanded the case to the Board for readjudication and 
disposition consistent with the Joint Motion and the VCAA.  

In June 2003, the Board remanded the case to the RO for 
additional notification and development consistent with the 
Joint Motion.  The case is now before the Board for further 
appellate consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the appellant if further action is required.


REMAND

The Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In compliance with the Board's remand, 
the RO associated copies of the veteran's VA medical records 
with the record, asked the veteran to identify health care 
providers that have treated him for a skin disorder since 
March 1992 and to sign a Release of Information for treatment 
records from E. H. T., M.D., afforded the veteran a VA 
examination, and readjudicated the case in January 2004.  
Although the RO complied with portions of the June 2003 Board 
remand, the RO did not provide the veteran or his 
representative with the notice required under the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002) nor ensure that the VA 
examination was scheduled during the summer or that the 
examination report complied with the Board remand 
instructions.  In particular, the Board notes that the VA 
examiner did not indicate whether the veteran had deep acne; 
or whether his chloracne was manifested by exfoliation, 
exudation or itching involving an exposed surface or an 
extensive area; was manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement; was 
manifested by ulceration or extensive exfoliation or crusting 
and systemic or nervous manifestations; or is exceptionally 
repugnant.  The examination report did not provide the extent 
of scarring in square inches or square centimeters (cm.) nor 
discuss the characteristics of such scarring or the eight 
characteristics of disfigurement.  On remand, the RO must 
schedule a medical examination during an active stage of the 
veteran's skin disorder to comply with the Court's holding in 
Ardison v. Brown, 6 Vet. App. 405, 407 (1994) and take 
corrective action if the examination report fails to provide 
the requested information.  Ardison, 6 Vet. App. at 407.  
Even though the veteran neither responded to the RO's June 
2003 letter asking for health care provider information nor 
signed a Release of Information for Dr. E. H. T.'s treatment 
records, on remand, the RO should made another attempt to 
obtain this information from the veteran.  The Board reminds 
the veteran that the duty to assist is not a one-way street.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).

Therefore, under the holding in Stegall, this case must be 
remanded again to ensure full compliance with the Board's 
previous June 2003 remand and the VCAA.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following:

1.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for a 
skin disorder from March 1992 to the 
present.  The RO should obtain records 
from each health care provider he 
identifies, if not already in the claims 
file.  The RO should attempt to obtain 
treatment records from E. H. Tschen, M.D.  
If records are unavailable, please have 
the provider so indicate.

2.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
necessary to comply with 38 U.S.C.A. § 
5103A (West 2002), and any other 
applicable legal precedent (including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.159 and 
3.326(a)); as well as the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. 
App. 370 (2002); and the Veterans 
Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) and 
38 C.F.R. § 3.159 (Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2002)) is 
fully satisfied.  In particular, the RO 
must inform the claimant (1) about the 
information and evidence not of record 
that is necessary to substantiate his 
increased rating claim under both the old 
and revised skin rating criteria; (2) 
about the information and evidence that 
VA will seek to provide; (3) about the 
information and evidence the claimant is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA as specifically 
affecting the issue on appeal.

3.  After completion of 1 and 2 above, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination 
during the summer months by a 
dermatologist to determine the nature and 
extent of the veteran's service-connected 
skin disorder, which has been 
characterized as acne, sebaceous cysts 
and/or chloracne.  The Board notes that 
in the past the skin disorder has been 
found on the veteran's back, face, neck, 
chest and scrotum.  All indicated tests 
or studies deemed necessary should be 
done.  The claims file and this remand 
must be made available to, and be 
reviewed by, the examiner in connection 
with the examination and the examination 
report should so indicate.  The examiner 
should indicate whether the veteran has 
deep acne (deep inflamed nodules and pus-
filled cysts) affecting 40 percent or 
more of the face and neck; deep acne 
affecting less than 40 percent of the 
face and neck, or; deep acne other than 
on the face and neck; or superficial acne 
(comedones, papules, pustules, 
superficial cysts) of any extent.  The 
examiner should indicate whether the 
veteran's skin disorder is manifest by 
exfoliation, exudation or itching 
involving an exposed surface or an 
extensive area; is manifest by exudation 
or constant itching, extensive lesions, 
or marked disfigurement; or manifest by 
ulceration or extensive exfoliation or 
crusting and systemic or nervous 
manifestations or is exceptionally 
repugnant.   

If there is scarring, the dermatologist 
should expressly give the extent of 
scarring in square inches or square 
centimeters, should indicate whether his 
scarring is unstable (i.e., frequent loss 
of covering of skin over the scar), deep, 
superficial (i.e., not associated with 
underlying tissue damage), poorly 
nourished with repeated ulceration, or 
tender and/or painful on objective 
demonstration, and whether the scarring 
limits the function of, or causes limited 
motion of, the affected part.  

The examiner should also discuss whether 
there is disfigurement of the head, face 
or neck, which is characterized by 
visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one or more features or paired set of 
features (nose, chin, forehead), eyes 
(including eyelids), ears (auricles), 
cheeks, lips, or has one or more 
characteristics of disfigurement.  The 8 
characteristics of disfigurement are: 
scar 5 or more inches (13 or more cm.) in 
length; scar at least 1/4-inch (0.6 cm.) 
wide at widest part; surface contour of 
scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin 
hypo- or hyper-pigmented in an area 
exceeding 6 square inches (39 sq. cm.); 
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding 6 square inches (39 sq. cm.); 
underlying soft tissue missing in an area 
exceeding 6 square inches (39 sq. cm.); 
skin indurate and inflexible in an area 
exceeding 6 square inches (39 sq. cm.).  
The examiner should take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  The examiner should clearly 
outline the rationale for any opinion 
expressed and all clinical findings 
should be reported in detail.  

4.  Following completion of 1 through 3 
above, the RO should readjudicate the 
issue of an initial rating in excess of 
30 percent for chloracne.  In particular, 
the RO's review should include 
consideration of all appropriate 
diagnostic codes under 38 C.F.R. § 4.118 
and staged ratings for the veteran's 
chloracne and attendant scarring under 
Fenderson v. West, 12 Vet. App. 119 
(1999) pursuant to both the former and 
current skin rating criteria.  If the 
determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

5.  After completion of the foregoing, 
the RO should review the file and ensure 
that all of the directives of this REMAND 
have been carried out in full.  If not, 
the RO should take any action necessary 
to ensure such compliance.  38 C.F.R. § 
4.2 (2002); see also Stegall v. West, 11 
Vet. App. 206 (1998).

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  The purposes 
of this remand are to further develop the appellant's claim 
and to ensure due process.  No action by the appellant is 
required until he receives further notice; however, the 
veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2003).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




